Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 1/28/2021.
Claims 2, 9 and 15 are currently amended.
Claims 1, 5, 11 and 18 were canceled.
Therefore, claims 2-4, 6-10, 12-17 and 19-21 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4, 6-10, 12-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 2-4, 6-10, 12-17 and 19-21 are directed to a method, a system, a non-transitory computer readable medium which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…in response to receiving a first request, from a user, establishing the first session, wherein establishing the first session causes information corresponding to a service provider account; in response to receiving a second request, from the user, to access a third-party account information of the user corresponding to a third-party provider; retrieving the third-party account information of the 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of one or more hardware processors, a service provider device, a display interface, a bluetooth low energy component and a user device that perform all the steps of the claim.  The one or more hardware processors, the service provider device, the display interface, the bluetooth low energy component and the user device are recited at a high-level of generality to perform the functions of “establishing the first session between a service provider device and a service provider based on the user’s first requested, wherein establishing the first session causes a display interface of the service provider device to be updated to include information of the service provider account of the user; determining if a user device of the user is within a threshold distance of the service provider device based on determining whether a connection between the service provider device and the user device can be established in response to the user’s second requested to access the third-party account information; and in response to determining that the user device is within the threshold distance of the service provider device, retrieving the third-party account information of the user and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service provider account of the user”.  Thus, nothing more than causes the display interface … to be updated to include information of the service provider account of the user in response to the user’s first requested to establish the first section between a service provider device and a service provider, determining information… in response to the user’s second requested to access the third-party account information, and retrieving the third-party account information…and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user in response to determining that the user device is within the threshold distance of the service provider device, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more hardware processors, the service provider device, the display interface, the bluetooth low energy component and the user device to perform the functions of “establishing the first session between a service provider device and a service provider based on the user’s first requested, wherein establishing the first session causes a display interface of the service provider device to be updated to include information of the service provider account of the user; determining if a user device of the user is within a threshold distance of the service provider device based on determining whether a connection between the service provider device and the user device can be established in response to the user’s second requested to access the third-party account information; and in response to determining that the user device is within the threshold distance of the service provider device, retrieving the third-party account information of the user and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service 
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, applying the judicial exception with, or by use of, a particular machine, and/or do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and the discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 9 and claim 15 recite limitations substantially similar to claim 2.  Thus, the claims are rejected based on the same reasoning as above in claim 2.  Thus, the claims are not eligible.
Dependent Claims 3-4, 6-8, 10, 12-14 and 16-21 are dependent on claims 2, 9 and 15.  Claims 3-4, 6-8, 10, 12-14 and 16-21 further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or as an ordered combination, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not are not eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 2-4, 6-10, 12-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,521,792.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the method and the system comprising: in response to receiving a first request, from a user, to initiate a first session between a service provider device and a service provider, establishing the first session, wherein establishing the first session causes information corresponding to a service provider account of the user to be displayed on a display interface of the service provider device; in response to receiving a second request, from the user, to access a third-party account information of the user corresponding to a third-party provider, determining if a user device of the user is within a threshold distance of the service provider device; and in response to determining that the user device is within the threshold distance of the service provider device, retrieving the third-party account information of the user and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service provider account of the user.
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 2-4, 6-10, 12-17 and 19-21 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…The Claims Are Not Directed to an Abstract Idea…” (Please see the remarks on pages 9-11).
Answer 1: The Examiner respectfully disagrees.
The claim recites the limitations of “…in response to receiving a first request, from a user, establishing the first session, wherein establishing the first session causes information corresponding to a service provider account; in response to receiving a second request, from the user, to access a third-party account information of the user corresponding to a third-party provider; retrieving the third-party account information of the user and display the third-party account information of the user with the information corresponding to the service provider account of the user”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of one or more hardware processors, a service provider device, a display interface, a bluetooth low energy component and a user device that perform all the steps of the claim.  The one or more hardware processors, the service provider device, the display interface, the bluetooth low energy component and the user device are recited at a high-level of generality to perform the functions of “establishing the first session between a service provider device and a service provider based on the user’s first requested, wherein establishing the first session causes a display interface of the service provider device to be updated to include information of the service provider account of the user; determining if a user device of the user is within a threshold distance of the service provider device based on determining a connection between the service provider device and the user device can be established in response to the user’s second requested to access the third-party account information; and in response to determining that the user device is within the threshold distance of the service provider device, retrieving the third-party account information of the user and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service provider account of the user”.  Thus, nothing more than causes the display interface … to be updated to include information of the service provider account of the user in response to the user’s first requested to establish the first section between a service provider device and a service provider, determining information… in response to the user’s second requested to access the third-party account information, and retrieving the third-party account information…and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user in response to determining that the user device is within the threshold distance of the service provider device, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Argument 2: Applicant argued that: “…the additional limitations provide an improvement to the technical field of automatically causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service provider account of the user based on determining that a user device of the user is within a threshold distance of the service provider device. Prior systems do not allow for an automatic update of an interface to include a service provider account information and third-party account information without requiring manual input from the user. Claim 2 recites the above specific limitations, which captures the 
Answer 2: The Examiner respectfully disagrees.
As the Applicant pointed out above that “causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service provider account of the user based on determining that a user device of the user is within a threshold distance of the service provider device” provide an improvement to the technical field.  How would the claim provide the an improvement to the technical field by just perform the functions of “causing the display interface of the service provider device to be updated to concurrently display the third-party account information” based on determining that a user device of the user is within a threshold distance of the service provider device? How would the display interface provide an improvement to the technical field by just “to be updated” to “concurrently display” the third-party account information?  Thus, to be updated to “display” the third-party account information do not provide an improvement to the technical field because it do not amount to significant more than the abstract idea.  In addition, “display” are adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)).  “Displaying information”, “presenting data”, presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.  Thus, “displaying” is adding insignificant extra-solution activity to the judicial exception and cannot provide an inventive concept. The claim is not patent eligible.  Thus, Applicant’s arguments are not persuasive.
Argument 3: Applicant argued that: “…the Applicant respectfully asserts that the amended claim 2 includes an additional more granular element of a "blue tooth low energy (BLE) component of the user device that is utilized in determining whether a connection between the service provider device and the user device can be established. The Applicant 
Answer 3: The Examiner respectfully disagrees.
The blue tooth low energy (BLE) component of the user device is recited at a high-level of generality to perform the functions of “determining whether a connection between the service provider device and the user device can be established”, which nothing more than determining the information/connection between the two devices.  Thus, the functions of “determining” whether the connection between the service provider device and the user device can be established do not include the improvements to another technology or technical field, improvements to the function of the computer itself because “determining” the information/connection do not amount to significantly more than the abstract idea.  Thus, “determining” amounts to mere instructions to implement an abstract idea on a computer or adding the words “apply it” (or an equivalent) with the judicial exception (see MPEP 2106.05(f)).  Mere instructions to apply an abstract idea on a computer cannot provide an inventive concept. The claim is not patent eligible.
Thus, the additional elements of the one or more hardware processors, the service provider device, the display interface, the bluetooth low energy component and the user device to perform the functions of “establishing the first session between a service provider device and a service provider based on the user’s first requested, wherein establishing the first session causes a display interface of the service provider device to be updated to include information of the service provider account of the user; determining if a user device of the user is within a threshold distance of the service provider device based on determining whether a connection between the service provider device and the user device can be established in response to the user’s second requested to access the third-party account information; and in response to determining that the user device is within the threshold distance of the service provider device, retrieving the third-party account information of the user and causing the display interface of the service provider device to be updated to concurrently display the third-party account information of the user with the information corresponding to the service provider account of the user”, view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, applying the judicial exception with, or by use of, a particular machine, and/or do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and the discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Thus, the claim is not patent eligible.  Thus, the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself like in Bascom and DDR Holdings (See the Applicant’s remarks on pages 15-16).
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Previous Claim Double Patenting rejections
Per Applicant’s requested, this Double Patenting rejection will be held in abeyance until such time that the claims of the present application are determined to be patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694